Citation Nr: 9934408	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  98-18 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for lumbar degenerative 
disc disease, currently rated at 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from April 1984 to June 1988.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1998 rating decision by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA).


REMAND

Initially, the Board notes that the veteran's increased 
rating claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1999).  This finding is based on 
the veteran's evidentiary assertion that his service-
connected low back disability has increased in severity.  See 
Drosky v. Brown, 10 Vet. App. 251, 254 (1997) (citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992)).  
There is a further duty to assist the veteran in developing 
the facts pertinent to his well-grounded claim pursuant to 
38 U.S.C.A. § 5107(a) (West 1991).

In September 1998, the veteran submitted a claim for an 
increased evaluation of his service-connected low back 
disability characterized as degenerative disc disease.  In 
response, outpatient treatment records dated September 1997 
to September 1998 from Dorn VA Medical Center were obtained 
and the veteran was afforded a VA examination in September 
1998.  In an October 1998 rating decision, the RO confirmed 
and continued the veteran's 10 percent evaluation for his 
service-connected low back disability, characterized as 
degenerative disc disease.  The RO stated that the medical 
findings from the veteran's September 1998 VA examination did 
not warrant an increase in the evaluation of the veteran's 
service-connected disability.  The RO noted that a 20 percent 
evaluation was not warranted unless there were recurring 
attacks of moderate intervertebral disc syndrome, or moderate 
limitation of motion of the spine.  The veteran appealed that 
decision.  The veteran subsequently testified before a 
hearing officer at the RO in March 1999.  

At that time, the veteran testified that he has constant pain 
in the lumbar spine, which at times is intense.  The veteran 
testified that he receives therapy and medication for his 
back pain.  The veteran testified that his back gives out on 
him and that he cannot stand up straight when he has a bad 
episode.  

In the RO's March 1999 supplemental statement of the case, 
the hearing officer indicated that the veteran's testimony 
was not sufficient to establish that there are recurring 
attacks of moderate intervertebral disc syndrome, or moderate 
limitation of motion of the spine as required for the 20 
percent evaluation.  

After a complete and thorough review of the evidence of 
record, the Board finds that the veteran's September 1998 VA 
examination is inadequate.  First, the veteran is rated under 
Diagnostic Code 5293 which governs ratings for intervertebral 
disc syndrome.  Under that code, compensation is awarded 
based upon the severity of the diseased disc and the 
recurrence of attacks (e.g., mild, moderate, severe or 
pronounced diseased disc).  See 38 C.F.R. § 4.72, Diagnostic 
Code 5293 (1999).  Significantly, even though the report of 
the September 1998 VA examination listed the evaluation as 
one of the spine (cervical, thoracic and lumbar), the 
examiner who conducted the examination did not indicate 
whether the veteran's service-connected disability is best 
described as mild, moderate, severe or pronounced 
intervertebral disc syndrome and/or degenerative disc 
disease.  Consequently, the Board concludes that further 
orthopedic and neurological evaluation is warranted.  

The Board also notes that throughout the current appeal the 
veteran has described discomfort, stiffness, and sharp 
shooting pains in his lower back, hip and buttock.  In 
consideration of limitation of motion, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has set forth certain 
guidelines.  In the case of DeLuca v. Brown, 8 Vet.App. 202 
(1995), the Court has expounded on the necessary evidence 
required for a full evaluation of certain disabilities.  In 
this case, the Court held that ratings which consider 
limitation of motion do not subsume 38 C.F.R. § 4.40 or 
38 C.F.R. § 4.45.  The Court also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  

The Board acknowledges that the September 1998 VA examination 
indicates that the veteran complained of pain on motion.  
Diagnostic code 5292 governs ratings for limitation of motion 
of the lumbar spine.  Under that code, a 10 percent 
evaluation is warranted for slight limitation of motion, a 20 
percent rating is assigned for moderate limitation of motion, 
and a 40 percent evaluation is assigned for severe limitation 
of motion of the lumbar spine.

In addition, the pertinent rating schedule under which the 
veteran in the present case is rated for his 
service-connected low back disability is Diagnostic Code 5293 
which governs ratings for intervertebral disc syndrome.  
Under that code, symptomatology including pain and muscle 
spasm is considered in the rating criteria.  Because this 
diagnostic code appears to contemplate limitation of motion, 
the principles enunciated in DeLuca arguably apply.  See 
Johnson v. Brown, 9 Vet.App. 7 (1996).  Importantly, the 
September 1998 VA examination did not provide an analysis of 
any functional loss due to pain that the veteran may 
experience as a result of service-connected low back 
disability.  Thus, a more complete evaluation under 
Diagnostic Code 5292 or 5293 could be accomplished if the 
veteran was afforded a VA examination which addressed the 
directives of DeLuca.  

In addition, the veteran asserts that his low back disability 
has periods of flare-ups.  In light of this contention, the 
RO should attempt to examine the veteran during a flare-up 
period in order to permit an examiner to evaluate the 
symptoms when they are most severe.  38 C.F.R. § 4.2 (1999) 
requires the RO to interpret the examination report in light 
of the whole record, "reconciling the various reports into a 
consistent picture."  Ardison v. Brown, 6 Vet App 405 (1994).  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should obtain and associate 
with the claims file copies of all 
pertinent VA clinical records, which are 
not already in the claims file.

2.  The RO should also contact the 
veteran to determine if, and (if so) 
where, he has been afforded private 
treatment for his low back disability.  
(In this regard, the Board points out 
that the veteran should also be informed 
that he may furnish additional evidence 
and argument on his increased rating 
claim.)  The RO should then request all 
clinical records of the veteran which are 
not already in the claims file, from all 
private physicians who have treated him 
for his service-connected low back 
disability.  These records should be 
associated with the claims file.  

3(a).  Thereafter, the veteran should be 
afforded VA orthopedic and neurological 
examinations to determine the current 
nature, extent, and manifestations of the 
veteran's low back disability, 
characterized as degenerative disc 
disease.  An attempt, if possible, should 
be made to examine the veteran during a 
period in which he is experiencing a 
"flare-up" of this disability.  All 
necessary tests should be completed.  The 
claims file should be made available to 
the examiner prior to the examination.  

3(b).  The examinations should include a 
discussion of the ranges of motion of the 
affected areas of the veteran's low back.  
All relevant findings should be reported.  
The neurological examiner should indicate 
whether the veteran's low back 
disability, characterized as degenerative 
disc disease is best characterized as 
mild, moderate, severe, or pronounced 
with recurring attacks.  It should be 
indicated if the veteran has 
symptomatology to include neurological 
symptoms compatible with sciatic 
neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings 
appropriate to site of diseased disc, and 
with little intermittent relief.  See 
38 C.F.R. § 4.72, Code 5293 (1999).  
Additionally, the orthopedic examiner 
should express an opinion as to whether 
the veteran's low back exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  
Furthermore, the orthopedic examiner 
should express an opinion as to whether 
pain could significantly limit functional 
ability during flare-ups or when the left 
hand and/or wrist is used repeatedly (the 
response to this question should, if 
feasible, be expressed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups).

4.  The RO should then readjudicate the 
veteran's claim for entitlement to an 
increased rating for low back disability 
characterized as degenerative disc 
disease.  If the action taken is adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case that contains a 
summary of the relevant evidence and a 
citation and discussion of the applicable 
laws and regulations.  He should also be 
afforded the opportunity to respond to 
that supplemental statement of the case 
before the claim is returned to the 
Board.



Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (9.



